"                                                                                                                                                                                 1·7
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                          Page I of l



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                         JUDGMENT IN A CRIMINAL CASE
                                     v.                                                                    (For Offenses Committed On or After Noven1ber 1, 1987)


                               Ascencion Diaz-Lopez                                                        Case Number: 3:19-mj-21788

                                                                                                          John G Cotsirilos
                                                                                                           Defendant's Attorney


    REGISTRATION NO. 74712298
    THE DEFENDANT:
     1:8:1 pleaded guilty to count(s) 1 of Complaint
                                                      ~--~-------~----------------

     0 was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                            Nature of Offense                                                                              Count Number(s)
    8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                                    1

      D The defendant has been found not guilty on courtt(s)
                                                                                                    -----~------------~


      D Count(s)                                                                                            dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                          B TIME SERVED                                              D                                            days

      1:8:1Assessment: $10 WAIVED l:8l Fine: WAIVED
      l2Sl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                             charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Att9rney of any material change in the defendant's economic circumstances.
                                          ,.


                                 /\                                                                      Wednesday, May 1, 2019
                                  (-"'                                                                   Date of Imposition of Sentence
                      ,,.- -      \    )                                                                                      /l     ,/"'

     Received                '·-.__., J
                      '····(::::::>            ' "···---/··-·-··-·······F"1   ~
                                                                         =-·M [L.   ··~w·
                                                                                    E       lf''.
                                                                                            !i.JJ
                    DUSM
                                                                                                         HONPRABL'E RdBERT N. BLOCK
                                                                       MAY 0 1 2019                      UNilEDSTATES MAGISTRATE JUDGE

                                                            CLERK, IJ. ~l. rn·•;m:cT COURT
                                                          SOUTHEiV<l D:sTc:.:sr OF CALIFORNIA
     Clerk's Office Copy                                  BY                                        DEPUTY                                               3:19-mj-21788
